Citation Nr: 0527684	
Decision Date: 10/13/05    Archive Date: 10/25/05	

DOCKET NO.  04-36 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Lincoln, Nebraska.  A review of the evidence of record 
discloses that by rating decision dated in April 2004, 
service connection for PTSD was granted.  A 10 percent rating 
was assigned, effective December 11, 2003.  In a decision 
review officer's decision dated in September 2004, the 
aforementioned rating decision was amended to reflect a 
30 percent disability rating for the veteran's PTSD, 
effective December 11, 2003.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been obtained or requested by the RO.  

2.  Manifestations of the veteran's PTSD include difficulty 
sleeping, hypervigilance, avoidance of crowds, and increased 
startle response.  

3.  The veteran is not taking psychotropic medication or 
undergoing any psychotherapy for his PTSD.  

4.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships, at any time during the evaluation 
period is not shown.  






CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 
30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA's General 
Counsel has held that the notification requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) ) and the regulations implementing it are not 
applicable to downstream issues such as the initial 
evaluation for the veteran's service-connected PTSD.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  The Board is bound by 
this opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  

In any event, the Board notes that through rating decisions 
in April and September 2004, and the statement of the case 
dated in September 2004, the veteran has been informed of the 
evidence and information necessary to substantiate his claim 
for a higher initial rating, the information required from 
him to enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and the evidence that he should submit.  Also, he has 
been afforded examinations in order to ascertain the severity 
of his PTSD.  The record reflects that his service medical 
records and private medical records have also been associated 
with the claims folder.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance requirements as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  No useful purpose would be served 
in remanding the matter for further development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, without additional benefits flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999), 
vacated on other grounds sub nom Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board has carefully considered the provisions of the VCAA 
and finds that development of the claim has been consistent 
with those provisions.  Accordingly, the Board will proceed 
to a decision on the merits.  

Legal Criteria

Disability evaluations are determined for the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where there is an approximate 
balance of positive and negative evidence regarding any issue 
material to a determination of the matter, VA shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107.  

Psychiatric disorders, including PTSD, are rated under a 
general rating formula for mental disorders.  The criteria 
under that formula for ratings of 30 percent or higher are as 
follows:  

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  Depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...30 percent.  

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationship...50 percent.  

The next higher rating of 70 percent is 
authorized when there is impairment 
reflecting deficiencies in most areas, 
such as work, school, family relations, 
judgment, thinking, or mood, due to such 
symptoms as:  Suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or worklike 
setting); inability to establish and 
maintain effective 
relationships...70 percent.  

Total occupational and social impairment, 
due to such symptoms as:  Gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own 
name...100 percent.  

In assessing the evidence of record, it is important to note 
that the global assessment of functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition (DSM-IV), at 32).  

A score of 41 to 50 is appropriate when there are "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment of 
social, occupational, or school functioning (e.g., no 
friends, unable to get a job)."  

A score between 51 and 60 is appropriate when there are 
"moderate symptoms (e.g., flattened affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., a few 
friends, conflicts with peers and co-workers)."  

The Evidence

The medical evidence of record includes the report of an 
October 2003 evaluation by a private psychologist.  The 
veteran was described as dressed appropriately and as well 
groomed and clean.  Dysphoria was reported as the most 
conspicuous component of the general behavior.  The veteran 
indicated he had been married since September 1947 and had 
three children, a number of grandchildren, and 
great-grandchildren.  His work history was primarily centered 
on a grocery store where he was employed from 1947 through 
1991.  He indicated he would have worked much longer but 
quadruple bypass surgery caused him to retire.  Currently, he 
lived with his wife.  He stated that he slept fairly well, 
but had occasional insomnia.  The veteran was able to attend 
church every week, but he would not go to meetings with The 
American Legion because he did not know very many people 
there.  He currently owned a physical fitness center for 
women, but had very little to do with interacting with the 
clients.  He performed the necessary cleaning and maintenance 
away from the individuals involved at the facility.  

His mental status appeared to be mild to moderate in terms of 
impairment.  Flow of conversation and thought were 
essentially within normal limits.  Associations were logical 
and stream of mental activity was normal.  Reference was 
made, however, to some degree of confusion.  Affect and mood 
were simultaneously depressed and anxious.  The examiner 
described the veteran as being somewhat variable in his mood, 
but noted the veteran was not volatile.  The examiner 
suspected that when the veteran felt anger, he did not turn 
into exhibiting the explosive rage that the examiner had 
experienced with combat veterans.  

Mental content was fairly free of any preoccupation, although 
the examiner noted the veteran seemed to be a very compulsive 
individual.  There was no indication of the presence of 
psychotic symptomatology.  The veteran's personality 
functioning appeared to be within normal limits, although 
there were some signs of difficulty, especially when 
agitated.  

Sensorium appeared to operate adequately.  The veteran was 
properly oriented.  Behavior was essentially normal except 
for one instance of difficulty with concentration.  The 
veteran was described as a very intelligent individual who 
was essentially functioning in a highly intelligent manner by 
the tones of answering questions and of actual vocational and 
other kinds of attention to necessary activities.  

Insight was described as at least fair.  Judgment also 
appeared to be quite good.  

Axis I diagnoses were:  PTSD; depressive disorder not 
otherwise specified, severe.  The Axis II diagnosis was 
deferred.  The veteran was given a GAF score of 50.  

It was indicated that, while on the one hand the veteran 
showed rather mild PTSD symptoms, his depressive disorder was 
quite severe in comparison.  Between the two disorders the 
examiner felt the veteran had many restrictions in his 
otherwise healthy lifestyle maintenance.  The veteran told 
the examiner that "things have gotten a great deal worse in 
the last few years."  It was stated the veteran's wife 
endorsed the fragmentation if not decompensation of his 
general behavior over the past few years.  The veteran's 
prognosis appeared to be extremely guarded.  

Also of record are reports of VA outpatient visits on 
periodic occasions in the past several years for various 
purposes.  At the time of one such visit in January 2004, it 
was noted the veteran was not being treated for any mental 
disorder.  On physical examination he was described as 
properly oriented.  His mannerism and interaction were 
appropriate.  He displayed normal judgment, mood, and affect.  

VA afforded the veteran a PTSD examination in February 2004.  
The claims file was reviewed by the examiner.  Reference was 
made to the aforementioned October 2003 evaluation by a 
psychologist.  On current examination the veteran referred to 
intrusive recollections mainly in the morning.  The veteran 
complained of difficulty sleeping.  He stated he often awoke 
in the morning and found himself getting up and finding 
something to do to occupy his mind.  He had not had problems 
with anger or concentration.  He did refer to problems with 
crowds and described hypervigilance.  He also complained of 
increased startle response.  He had not received psychiatric 
treatment for any symptomatology.  He acknowledged having 
dysphoric feelings, but these were described as related to 
losses and he stated he was able to function between times 
without symptoms of depression.  He again referred to owning 
a physical fitness facility where he was able to perform most 
of the essential tasks in running the place.  He had been 
married to the same woman for more than 50 years and 
indicated that he and his wife would both spend time with 
their three children and nine grandchildren and three great-
grandchildren.  

On examination, the veteran was described as appropriately 
dressed.  He displayed good interpersonal skills and related 
spontaneously during the interview.  Mood was dysthymic.  
Affect was appropriate to content of thought.  Speech was 
normal in tone, volume, and pacing.  Thought content 
concerned practical day-to-day matters.  There was no 
indication of psychotic symptomatology.  Thought process was 
logical.  There was no circumstantiality.  He was properly 
oriented.  Memory for both remote and recent purposes was 
intact.  Sensorium was clear.  He abstracted well.  He was 
described as not a danger to himself or others.  
Psychological testing was not indicated.  It was noted that 
PTSD caused constriction in his ability to function fully on 
an occupational level, but did not cause him to be 
unemployable.  The Axis I diagnosis was chronic PTSD.  There 
was no Axis II diagnosis.  He was given a GAF score of 56, a 
number the examiner indicated was indicative of moderate 
impairment.  

Analysis

After a review of the evidence of record, the Board finds 
that a disability rating in excess of 30 percent is not 
warranted at any time during the evaluation period.  In this 
regard, the Board notes that the record shows the veteran has 
never been hospitalized for psychiatric purposes.  Further, 
there is no indication that he is receiving any treatment for 
his psychiatric symptomatology or that he even requires any 
psychotropic medication.  While he was noted to be dysphoric 
at the time of examination by a private psychologist in 
October 2003, other findings at the time of that examination 
revealed good judgment and insight, adequate sensorium, 
proper orientation, and normal conversation and thought.  
Indeed, the examiner described the veteran as an individual 
who functioned in a highly intelligent manner both in terms 
of answering questions and of actual vocational and other 
kinds of attention to necessary activities.  The findings 
recorded at the time of the VA psychiatric examination 
accorded the veteran in February 2004 likewise did not show 
the presence of sufficient symptomatology that would equal or 
more nearly approximate the criteria for the assignment of 
the next higher rating of 50 percent or more.  At the time of 
the 2004 examination, the veteran was described as 
appropriately dressed and groomed, as exhibiting good 
interpersonal skills, and as displaying a euthymic mood.  He 
was again described as properly oriented, as exhibiting 
intact memory, as having clear sensorium, and as abstracting 
well.  The examiner at that time specifically indicated that 
the GAF score was indicative of only moderately 
incapacitating symptomatology.  The pertinent medical 
evidence is lacking in a showing of the presence of such 
symptoms as flattened affect, circumstantial speech, panic 
attacks, difficulty in understanding commands, impairment of 
memory, impaired judgment, impaired abstract thinking, or 
disturbances of motivation and mood, all findings associated 
with the next higher rating of 50 percent.  

Under the provisions of 38 C.F.R. § 3.321(b), in exceptional 
cases, an extraschedular evaluation may be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  As noted above, in this 
case, it is not shown the veteran's PTSD has required any 
period of hospitalization.  Further, while the veteran 
exhibits some degree of social and industrial impairment, he 
has been able to function without psychotropic medication or 
therapy.  Therefore, the Board finds that the criteria for 
consideration of an extraschedular rating or the next higher 
rating are not met.  


ORDER

A disability rating in excess of 30 percent for PTSD is 
denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


